                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                 No. 4:12-CR-75-D


UNITED STATES OF AMERICA,                     )
                                              )
                   v.                         )              ORDER
                                              )
MICHAEL RONDALE GIBSON,                       )
                                              )
                          Defendant.          )


       On September 17, 2020, Michael Rondale Gibson ("Gibson'·') moved pro se for relief under

the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239-41 (2018)

(codified as amended at 18 U.S.C. § 3582) [D.E. 449], and filed a memorandum and documents in

support [D.E. 452, 452-1, 452-2, 452-3, 452-4, 452-5]. On November 16, 2020, the government

responded in opposition [D.E. 457]. On November 20, 2020, Gibson replied [D.E. 458]. As

explained below, the court dismisses Gibson's section 3582 motion.

                                                  I.

       On November 4, 2013, pursuant to a plea agreement, Gibson pleaded guilty to two counts

of using or carrying a firearm. during and in relation to a crime of violence, or possession in

furtherance thereof, and aiding and abetting. See [D.E. 232, 234]. On February 11, 2014, the court

held Gibson's sentencing hearing and adopted the facts set forth in the Presentence Investigation

Report ("PSR"). See [D.E. 261] 1; [D.E. 286] 4. After thoroughly considering all factors under 18

U.S.C. § 3553(a), and upwardly departing under U.S.S.G. § 5K2.21, the court sentenced Gibson to

132 months' imprisonment on count one to run consecutively with 300 months' imprisonment on

count two, for a total sentence of 432 months' imprisonment. See [D.E. 260] 2; [D.E. 286] 11-15.




           Case 4:12-cr-00075-D Document 459 Filed 01/19/21 Page 1 of 7
Gibson appealed. See [D.E. 270]. On October 22, 2015, the United States Court of Appeals for the

Fourth Circuit affirmed Gibson's sentence. See United States v. GibsoD, 636 F. App'x 134, 141 (4th

Cir. 2015) (unpublished).

        On May 10, 2016, Gibson moved to vacate his sentence under 28 U.S.C. § 2255, alleging that

the court abused its discretion in imposing Gibson's sentence. See [D.E. 340] 2. On October 20,

2016, the court stayed Gibson's motion pending decisions in United States v. Walker, 934 F.3d 375

(4th Cir. 2019)andUnitedStatesv. Simms, 914F.3d229 (4th Cir. 2019) (enbanc). See [D.E. 380].

On August 26, 2019, the United States responded in opposition; See [D.E. 401 ]. On September 10,

2019, the court dismissed Gibson's section 2255 motion and denied a certificate of appealability.

See [D.E. 419]. Gibson appealed. See [D.E. 431]. On October 22, 2019, the Fourth Circuit

dismissed Gibson's appeal. See [D.E. 439,440].

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

a request by the warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1 )(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

                                                  2

            Case 4:12-cr-00075-D Document 459 Filed 01/19/21 Page 2 of 7
must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission ("Commission"). Id.

       The Commission policy statements include U.S.S.G. § 1B1.13. Section 1B1.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of another person or to the community." U.S.S.G. § 1B1 .13(2). Section 1B 1.13 's application

notes provide examples of extraordinary and compelling reasons, including (A) serious medical

conditions of the defendant, (B) advanced age of the defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § 1B1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § 1B1.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                      (i) The defendant is suffering from a terminal illness (i.e., a serious and
                          advanced illness with an end oflife trajectory). A specific prognosis
                          of life expectancy (i.e., a probability of death within a specific time
                          period) is not required. Examples include metastatic solid-tumor
                          cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                          disease, and advanced dementia.

                      (ii) The defendant is-

                            (1) suffering from a serious physical or medical condition,

                            (II) suffering from a serious functional or cognitive impairment,
                                 or

                            (III) experiencing deteriorating physical or mental health because
                                 of the aging process,

                                                   3

             Case 4:12-cr-00075-D Document 459 Filed 01/19/21 Page 3 of 7
that "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencing to warrant a reduction in the term of imprisonment." U.S.S.G. § 1B 1.13 cmt. n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § 1B1.13 to account for the First Step Act. Accordingly, section 1B1.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §


                           that substantially diminishes the ability of the defendant to
                           provide self-care within the environment ofa correctional facility
                           and from which he or she is not expected to recover.

               (B) Age of the Defendant-The defendant (i) is at least 6S years old; (ii)
                   is experiencing a serious deterioration in physical or mental health
                   because ofthe aging process; and (iii) has served at least 10 years or 7S
                   percent of his or her term of imprisonment, whichever is less.

               (C) Family Circumstances.-

                    (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                        child or minor children.

                    (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

               (D) Other Reasons.-As determined by the Director of the Bureau of
                   Prisons, there exists in the defendant's case an extraordinary and
                   compelling reason other than, or in combination with, the reasons
                   described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n.1.

                                                 4

           Case 4:12-cr-00075-D Document 459 Filed 01/19/21 Page 4 of 7
3582(c)(l)(A). See, ~, United States v. McCoy. 981 F.3d 271, 280--84 (4th Cir. 2020).

Nevertheless, section lB 1.13 provides informative policy when assessing an inmate's motion, but

a court independently determines whether "extraordinary and compelling reasons" warrant a sentence

reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See id. at 284. In doing so, the court consults not

only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the section 3553(a)

factors. See, e...g._, id. at 280--84; United States v. Jones, 980 F.3d 1098, 1101--03 (6th Cir. 2020);

United States v. YYDD, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. Ry;ffln, 978 F.3d

1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);

United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020)

(unpublished).

       Gibson seeks relief pursuant to section 3582(c)(l)(A). In support, Gibson cites Congress's

amendment of section 924(c) in the First Step Act such that the mandatory consecutive 300-month

sentence he received on count two would not be imposed today thereby leading to a disparity in

penalties. See [D.E. 449] 1-2; [D.E. 452] 5--12, 15. Gibson also cites his age at the time of the

offense conduct, his rehabilitation, and his release ~lan. See [D.E. 452] 13-15; [D.E. 458] ~-

       Gibson failed to exhaust his admjnjstrative remedies under 18 U.S.C. § 3582(c)(l)(A). On

July 6, 2020, and again on August 13, 2020, Gibson alleges that he submitted requests for a sentence

reduction based on his disparity claim to the BOP. See [D.E. 452-1] 1-2. As of September 17,_

2020, Gibson alleges that the BOP has failed to respond to Gibson's request. See [D.E.452] 5. BOP

records, however, do not indicate that Gibson submitted the alleged requests. See [D.E. 457-1] 1-3.

Moreover, Gibson's requests fail to satisfy section 3582' s exhaustion requirements because they did

not present a proposed release plan or detail how Gibson would support himseif upon release. See

18 U.S.C. § 3582(c)(l)(A); 28 C.F.R. § 571.61; United States v. Harris, No. 2:17-cr-78-FtM-

                                                  5

            Case 4:12-cr-00075-D Document 459 Filed 01/19/21 Page 5 of 7
    38NPM, 2020 WL 1969951, at• t (M.D. Fla. Apr. 24, 2020) (unpublished) reconsideration denied

    bI 2020 WL 2615530, at• 1 (M.D. Fla. May 22, 2020) (unpublished); United States v. Howard, No.
    4:15-CR-18-BR, 2019 WL 7041860, at *3 (E.D.N.C. Dec. 20, 2019) (unpublished).                  The

    government has invoked section 3582's exhaustion requirement. See [D.E. 457] 12-13; United

    States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).2 Accordingly, the court dismisses Gibson's

    claim for failure to exhaust hi~ administrative remedies.

           Alternatively, the court denies Gibson's motion on the merits. Gibson's claim regarding

    Congress's amendment of section 924(c) in the First Step Act presents an extraordinary and

    compelling reason consistent with section 3582(c)(1 )(A)(i). See McCoy, 981 F.3d at 284-88. Even

    so, the section 3SS3(a) factors counsel against reducing Gibson's sentence. See United States v.

    Chambliss, 94~ F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140, at *3-8.

           Gibson is 29 years old and engaged in extremely violent criminal conduct. From September

    2011 to January 2012, Gibson and his coconspirators embarked on a horrific criminal rampage in

    the Eastern District of North Carolina. Specifically, Gibson violently robbed five restaurants in

    Greenville and Robersonville, North Carolina. See PSR [D.E.251] ft 1-14. During these robberies,

    Gibson and his coconspirators terrorized their victims by brandishing firearms and knives and

    holding restaurant employees at gunpoint. See id. Nonetheless, Gibson has taken some positive

    steps while incarcerated. See [D.E. 452] 13-14; [D.E. 458] 5-6. The court also has considered

    Gibson's age at the time of the 'offense conduct and his release plan. Cf. Pem,er v. United States,

    562 U.S. 476, 480-81 (2011). Having considered the entire record, the section 35S3(a) factors,


           2
              The Fourth Circuit has not addressed whether section 3S82's exhaustion requirement is a
    jurisdictional or claims-processing requirement. The court assumes without deciding that the
    requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
    for this court to enforce it. See~ 960 F.3d at 833-34.
/
                                                     6

               Case 4:12-cr-00075-D Document 459 Filed 01/19/21 Page 6 of 7
Gibson's arguments, and the need to punish Gibson for his horrific criminal behavior, to incapacitate

Gibson, to promote respect for the law, to deter others, and to protect society, the court declines to

grant Gibson's section 3582 motion. See,~ Chavez-Mesa v. United States, 138 S. Ct. 1959,

1966--68 (2018); Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020

WL 205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished).

                                                 II.

       In sum, the court DISMISSES Gibson's section 3582 motion for failure to exhaust

adminifnl'ative remedies [D.E. 449]. Alternatively, the court DENIES Gibson's section 3582 motion.
                                  I


       SO ORDERED. This~ day of January 2021.



                                                           J~SC.DEVERID
                                                           United States District Judge




                                                  7

           Case 4:12-cr-00075-D Document 459 Filed 01/19/21 Page 7 of 7
